                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND
                                      Southern Division


 ROBERT ROTHMAN, DWIGHT C. SCHAR,
 FREDERICK W. SMITH,                                         Case No. PJM20CV3290

                          Plaintiffs,                        FILED UNDER SEAL

            – against –

 DANIEL SNYDER,

                          Defendant.


     SUPPLEMENTAL DECLARATION OF JULIA M. BESKIN IN SUPPORT OF
   PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO THE NATIONAL
      FOOTBALL LEAGUE’S MEMORANDUM REGARDING JURISDICTION
I, Julia M. Beskin, declare as follows:
       1.      I am a partner at the law firm of Quinn Emanuel Urquhart & Sullivan, LLP

(“Quinn Emanuel,” or “the firm”), attorneys for Plaintiffs Robert Rothman, Dwight C. Schar,

and Frederick W. Smith (“Plaintiffs”), in the above-captioned action. I am a member in good

standing of the Bar of the State of New York. I respectfully submit this Declaration in Support

of Plaintiffs’ Memorandum of Law in Opposition to the National Football League’s

memorandum of law regarding jurisdiction filed on November 24, 2020. I provide this

Declaration based on personal knowledge and would testify thereto if called upon to do so.

       2.      Attached as Exhibit 14 to this Declaration is a true and correct copy of the First

Amended Stockholders Agreement among Washington Football, Inc.; Daniel M. Snyder; Fred

Drasner; Arlette Snyder, as Personal Representative of the Estate of Gerald D. Snyder; Michele

D. Snyder; Dwight C. Schar; Frederick W. Smith; and Robert Rothman, dated August 22, 2003.




                                                 1
       3.      Attached as Exhibit 15 to this Declaration is a true and correct copy of a letter

from National Football League Commissioner Paul Tagliabue to Washington Football, Inc.

(“WFI”), Defendant Snyder, Michele D. Snyder, Arlette Snyder, Fred Drasner, WFI Group, Inc.,

Plaintiff Smith, Plaintiff Schar, Plaintiff Rothman, and Pro-Football, Inc., dated August 22, 2003.

       4.      Attached as Exhibit 16 to this Declaration is a true and correct copy of a letter

from National Football League Commissioner Paul Tagliabue to WFI, WFI Group, Inc., Plaintiff

Schar, Plaintiff Rothman, Defendant Snyder, and Pro-Football, Inc., dated March 30, 2005.

       5.      Attached as Exhibit 17 to this Declaration is a true and correct copy of the

signature page to the letter that is attached to this Declaration as Exhibit 16.

       6.      Attached as Exhibit 18 to this Declaration is a true and correct copy of the JAMS

Comprehensive Arbitration Rules & Procedures dated July 1, 2014.

       7.      I declare under penalty of perjury that the foregoing is true and correct.

Executed on December 1, 2020.




       ____________________
       Julia M. Beskin

       New York, New York.




                                                  2
